     Case 1:18-cv-04115-PAE Document 193-1 Filed 11/26/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALEXANDRA CANOSA,                                       No. 18 Civ. 4115 (PAE)
                          Plaintiff,
              -against-
                                                         PROTECTIVE ORDER
 HARVEY WEINSTEIN, THE WEINSTEIN
 COMPANY HOLDINGS, LLC and THE
 WEINSTEIN COMPANY, LLC,
                          Defendants.

     IT IS HEREBY ORDERED AS FOLLOWS:

     1. That counsel to this action may designate records as protected health information

        (“PHI”).

     2. That records designated as protected health information shall be for attorneys eyes only,

        and only filed with the Court under seal.

     3. That receiving counsel may show records designated as protected health information

        to their clients on the conditions that the receiving party may not: (1) keep a copy of

        the protected health information; (2) view the protected health information materials

        outside the direct supervision of counsel; (3) take notes concerning the content of the

        protected health information; (4) discuss or disclose the contents of the protected health

        information with or to anyone but their lawyer(s) in this action.

     4. That the parties are prohibited from using or disclosing the protected health

        information for any purpose other than the litigation in the instant matter.

     5. That at the end of the instant litigation, all parties will return to plaintiff said

        information or destroy same (including all copies made).

     6. That any party may object to the designation of records as protected health information,

        and may apply to the Court for a ruling on said issue.
      Case 1:18-cv-04115-PAE Document 193-1 Filed 11/26/19 Page 2 of 2




Dated: _________________


                                           SO ORDERED:



                                          ___________________________________________
                                                     PAUL A. ENGELMAYER,
                                                  United States District Court Judge



      7KH&RXUWDSSURYHVWKHSURWHFWLYHRUGHUH[FHSWIRUWKHUHTXLUHPHQWLQSDUDJUDSKWKDW
      DOOGRFXPHQWVEHILOHGXQGHUVHDO,IWKHSDUWLHVZLVKWRILOHDQ\GRFXPHQWVXQGHUVHDORU
      LQUHGDFWHGIRUPWKH\PXVWILUVWUHTXHVWDSSURYDOIURPWKH&RXUWWRGRVRLQDFFRUGDQFH
      ZLWKVHFWLRQ%RIWKH&RXUW V,QGLYLGXDO5XOHV

                SO ORDERED.

                                
                            __________________________________
                                  PAUL A. ENGELMAYER
                                  United States District Judge

                                                                   1RYHPEHU
